Citation Nr: 1032004	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  05-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an asbestos related 
respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied service connection for asbestosis.

The Veteran's claim is that he has current lung disabilities 
which are the result of asbestos exposure during active service.  
The rating decision and the Statement of the Case (SOC) referred 
to the issue as "asbestosis."  Subsequently, a May 2010 
Supplemental Statement of the Case (SSOC) phrased the issue as 
being a respiratory disorder, to include as the residual of 
asbestos exposure.  The Board has recharacterized the issue in 
these more general terms to more accurately reflect the claim 
made by the Veteran.  

In June 2008, the veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of his testimony is associated with the claims file.  

The case was previously before the Board in August 2008 and May 
2009, when it was remanded for examination of the veteran and 
medical opinions.  The Board now proceeds with its review of the 
appeal.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records and service personnel 
records are reported to have been destroyed by fire.  

2.  Available service department records establish that the 
Veteran served in the Army Transportation Corps. His assertions 
of being a tug boat crewman are consistent with the evidence 
contained in his separation papers, Form DD 214.

3.  The Veteran had exposure to asbestos during active service.  

4.  The Veteran had a long history of exposure to asbestos during 
post-service employment.  

5.  The medical evidence of record establishes a diagnosis of 
asbestos related pleural disease which is supported by computed 
tomography (CT) examinations, and pulmonary function tests 
(PFTs).


CONCLUSION OF LAW

The criteria for service connection for an asbestos related 
respiratory disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a lung disability 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a 
respiratory disability.  He specifically claims that he was 
exposed to asbestos during active service and that this is the 
cause of his current respiratory disability.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA Adjudication Procedure Manual, in electronic format, 
M21-1MR, contains guidelines for considering compensation claims 
based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service. Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

VA has tried on multiple occasions to obtain the Veteran's 
service treatment records and service personnel records.  In each 
instance, VA was informed that the records had been destroyed by 
fire and are unavailable.  

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and must 
also provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The Veteran claims that he served as a tug boat engineer during 
active duty.  His discharge papers, DD 214, establish that the 
Veteran served in the Army Transportation Corps in Fort Eustis, 
Virginia, where he had a course as an H/C Crewman.  The Board 
finds that his testimony and assertions of being a tug boat 
crewman are credible and consistent with the evidence on his DD 
214.  Accordingly, the Board finds as fact that the Veteran did 
serve aboard tug boats during active duty and that he was exposed 
to asbestos during active service.  

Private medical records dated in 1992 reveal a diagnosis of 
"asbestos related pleural disease."  The diagnosis was 
supported a chest x-ray which revealed pleural thickening and a 
mild increase in interstitial markings bilaterally.  PFT results 
indicated mild to moderate small airway disease.  The history of 
asbestos exposure referred to in making the diagnosis was an 18 
year history of post-service employment from 1960 to 1978.  

An April 1995 private CT report indicated a history of asbestosis 
and left pulmonary nodules.  The Impression was a "small 
subpleural nodule with minimal pleural thickening in the left 
hemithorax."  A private medical examination report dated August 
1998 also indicated that the Veteran had "unequivocal evidence 
of asbestos induced pleural disease."  

A private PFT was conducted in August 2000.  The test results 
were generally "normal."  However the impression also indicated 
that the "flow rates are super normal suggesting the possibility 
of early interstitial disease as manifested by increased recoil 
force."  

In February 2001, a VA Compensation and Pension examination of 
the Veteran was conducted.  He reported a history of asbestos 
exposure during service from 1952 to 1954 as well as a post-
service exposure history from 1960 to 1978.  Chest x-ray revealed 
a density within the lower left chest felt to represent a pleural 
plaque.  PFT results revealed "moderate restrictive lung 
defect."  The diagnosis was "restrictive lung disease, history 
of asbestos exposure."  CT examination was recommended.  

In September 2001 VA CT examination of the Veteran's chest was 
conducted and revealed parenchymal lesion of both lungs and right 
apical fibrotic changes.  The radiologist specifically indicated 
to "correlate clinically for asbestos exposure."  Pleural 
plaques were again identified on a September 2007 chest x-ray 
examination report.  

In September 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The examiner reviewed 
prior test results including an October 2008 CT examination 
report which showed the presence of asbestos related pleural 
plaques without interstitial fibrosis.  At this examination, PFT 
results were apparently normal and the examiner's diagnosis was 
"no evidence of asbestosis at this time.  When asked to clarify 
his diagnosis and opinion, the examiner restated in a September 
2009 note that the Veteran had no active lung disease.  A 
February 2009 VA PFT report also indicated normal results

Exposure to asbestos can result in a number of disabilities, the 
most common of which is interstitial pulmonary fibrosis, 
asbestosis.  Other disabilities include:  pleural effusions and 
fibrosis; pleural plaques; mesotheliomas of the pleura and 
peritoneum; and, cancers of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system.  The findings of the most 
recent VA Compensation and Pension examination indicate no active 
lung disease.  However, the private medical evidence dated prior 
to 2000 clearly reveals the presence of asbestos related pleural 
disease which  is supported by chest x-rays, chest CTs, and PFTs 
showing some restrictive defect.  The radiology evidence of 
record clearly establishes the presence of pleural plaques.  The 
2001 VA examination also indicates a diagnosis of restrictive 
lung disease which is related to the Veteran's total history of 
asbestos exposure both during and after service.  Accordingly, 
service connection for an asbestos related respiratory disability 
is warranted.


ORDER

Service connection for an asbestos related respiratory disability 
is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


